Peters, J. (concurring).
The decision in Matter of Borst v Borst (137 AD2d 890), which correctly applied the governing standard on a petition to modify a prior custody order, should not be disturbed. When a party files a petition to modify a valid custody order it should be governed by the "best interest of the child under the prevailing circumstances” (Matter of Borst v Borst, supra, at 891). So long as the litigants remain the same as those previously before the court, it matters not if they are the biological parents, relatives or biological "strangers” (Darlene S. v Justino L., 141 Misc 2d 303).
Here, however, petitioner contends that there was no permanent custody order. It would seem, from the record before us, that at age 16, threatened with removal of her son by the local Department of Social Services, petitioner appeared before a probation officer and "waived” all of her due process rights including an appearance before Family Court and "agreed” that custody of her son should be with her stepparents. The document she signed, denoted a "Petition and Agreement of Custody (and) (Visitation)”, was filed with Family Court seven days later. On the date of filing, Family Court signed an "Order Approving Custody Visitation Agreement” which stated that "the parties having waived their appearance before the Court; it is hereby ordered that the Agreement on the reverse side of the Order * * * is hereby approved”. The majority describes the agreement as "informal” and "voluntary”.
However the "Agreement” may be described, and without reaching the issue of whether petitioner knowingly and volun*622tarily waived her due process rights when she signed the ”Agreement”, it is clear that Family Court was wholly without authority to sign a custody order without first ensuring that the parties were afforded notice and an opportunity to be heard (see, Matter of Male Infant L., 61 NY2d 420; Sipos v Kelly, 66 AD2d 1022). Hence, the majority appropriately detailed the standard which should govern the remittal of this matter to Family Court.
Mikoll, J. P., concurs. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Family Court of Tompkins County for further proceedings not inconsistent with this Court’s decision.